Exhibit Third Quarter 2008 Report November 11, 2008 PROFILE Northcore Technologies Inc. (“Northcore” or the “Company”) provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.Our integrated offerings are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: • Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; • Track the location of assets, ensuring improved asset utilization and redeployment of idle equipment; • Manage the inventory of materials more effectively, resulting in reduced purchasing costs, improved access to key supplies, and easier transfer of materials to where they are needed; and • Accelerate the sale of surplus assets while generating higher yields. Some of our current customers include GE Commercial Finance, Paramount Resources, The Brick and Trilogy Energy Trust. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them gain more value from and more control over their assets.GE Asset Manager customers include Kraft Foods Inc., GE Infrastructure and The Toro Company. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). Additional information about Northcore can be obtained at www.northcore.com 2 LETTER TO OUR SHAREHOLDERS Dear Shareholders, The team at Northcore continues to make steady progress toward our goal of profitable operations.Within the current challenges to global financial markets, the value of our product suite is becoming more visible.Opportunities for Northcore arise as companies embrace a greater urgency for asset optimization and disposition.We are encouraged by the continuing testimonials from current customers and the position of GEasset.com as a leading portal for the efficient sale of off-lease and distressed assets. Third Quarter Financial Results In the third quarter of 2008, we reported consolidated revenues of $200,000.This represented a decrease of three percent from the $207,000 that Northcore generated in the second quarter of 2008, and a decrease of 20 percent from the $250,000 that we reported in the third quarter of We reported a net loss for the third quarter of $536,000 or $0.01 per share, basic and diluted.This compares to a net loss of $575,000 or $0.01 per share, basic and diluted in the second quarter.In the third quarter of 2007, we reported a net loss of $636,000 or $0.01 per share, basic and diluted. We also reported an EBITDA loss in the third quarter of 2008 of $322,000.This compares to an EBITDA loss of $387,000 in the second quarter of 2008 and an EBITDA loss of $416,000 in the third quarter of We are making steady progress - slow, but steady.We are expanding our work with existing customers and adding new ones.But as these projects are not yet in production, they haven’t had a chance to make material contributions to our revenues.That said, I take some comfort that this quarter’s EBITDA loss is the smallest it’s been in the past five years. EBITDA loss is defined as losses before interest, taxes, depreciation and employee stock options.Northcore considers EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at September 30, 2008, Northcore held cash and cash equivalents of $230,000 and accounts receivables of approximately $219,000. Operating Highlights We completed the following customer and operating activities in the period: • Entered the beta testing phase of a customized remarketing workflow system with direct GE Asset Seller connectivity for a Fortune 100 customer; • After recently opening access to the GEasset.com disposition portal to selected third party clients, we have successfully employed the platform to the benefit of key customers; • Completed the delivery of enhancements to the toroused.com remarketing website; and • Northcore completed a private placement securing gross proceeds of $678,000 through the issuance of convertible debentures. 3 LETTER TO OUR SHAREHOLDERS Outlook Because we are currently working with some of GE’s largest customers, we see no indications that a recession will affect our progress.These companies are smart enough and wealthy enough to invest a relatively small amount of money to reap much larger savings down the road.I can honestly say that our team has never been more confident. Yours truly, Duncan Copeland, CEO November 4 CONSOLIDATED BALANCE SHEETS (In thousands of Canadian dollars) (Unaudited) September 30, December 31, 2008 2007 ASSETS CURRENT Cash $ 230 $ 478 Accounts receivable 219 119 Deposits and prepaid expenses 31 38 480 635 CAPITAL ASSETS 27 52 $ 507 $ 687 LIABILITIES CURRENT Accounts payable $ 427 $ 321 Accrued liabilities 335 256 Deferred revenue 83 52 Current portion of notes payable (Note 4) 355 378 Current portion of secured subordinated notes (Note 5) 1,038 - 2,238 1,007 NOTES PAYABLE (Note 4) 74 205 SECURED SUBORDINATED NOTES (Note 5) 512 1,075 2,824 2,287 SHAREHOLDERS’ DEFICIENCY Share capital (Note 6) 104,585 104,495 Contributed surplus (Note 7) 2,127 2,099 Warrants (Note 8) 528 533 Stock options (Note 9) 1,375 1,346 Other options 193 193 Conversion feature on secured subordinated notes (Note 5) 1,935 991 Deficit (113,060 ) (111,257 ) (2,317 ) (1,600 ) $ 507 $ 687 Continuation of the business (Note 2) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 5 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In thousands of Canadian dollars, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues (Note 10) $ 200 $ 250 $ 564 $ 857 Operating expenses: General and administrative 339 395 1,180 1,290 Customer service and technology 165 205 518 555 Sales and marketing 18 66 101 215 Employee stock options 9 66 28 79 Depreciation 8 10 26 29 Total operating expenses 539 742 1,853 2,168 Loss from operations before the under-noted (339 ) (492 ) (1,289 ) (1,311 ) Interest expense: Cash interest expense 93 72 241 203 Accretion of secured subordinated notes 104 72 273 263 Interest income - - - (1 ) 197 144 514 465 NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ (536 ) $ (636 ) $ (1,803 ) $ (1,776 ) LOSS PER SHARE, BASIC AND DILUTED $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) 108,881 95,640 108,678 88,000 CONSOLIDATED STATEMENTS OF DEFICIT (In thousands of Canadian dollars) (Unaudited) Nine Months Ended September 30, September 30, 2008 2007 DEFICIT, BEGINNING OF PERIOD $ (111,257 ) $ (108,945 ) NET LOSS FOR THE PERIOD (1,803 ) (1,776 ) DEFICIT, END OF PERIOD $ (113,060 ) $ (110,721 ) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2007. 6 CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of Canadian dollars) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net loss for the period $ (536 ) $ (636 ) $ (1,803 ) $ (1,776 ) Items not affecting cash: Employee stock options 9 66 28 79 Depreciation 8 10 26 29 Accretion of secured subordinated notes 104 72 273 263 (415 ) (488 ) (1,476 ) (1,405 ) Changes in non-cash operating working capital (Note 11) 14 (16 ) 299 201 (401 ) (504 ) (1,177 ) (1,204 ) INVESTING Capital assets - (1 ) - (12 ) - (1 ) - (12 ) FINANCING Notes payable (Note 4) (139 ) - (274 ) - Secured subordinated notes (Note 5) 678 - 1,203 - Demand loans - 60 - 340 Issuance of common shares from rights offering - 1,245 - 1,245 539 1,305 929 1,585 NET CASH INFLOW (OUTFLOW) DURING THE PERIOD 138 800 (248 ) 369 CASH, BEGINNING OF PERIOD 92 44 478 475 CASH, END OF PERIOD $ 230 $ 844 $ 230 $ 844 SUPPLEMENTAL DISCLOSURE OF CASH PAYMENTS Interest paid $ 87 $ 1 $ 222 $ 16 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES - See Note 11 See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements for the year ended December 31, 2007. 7 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) For the Three and Nine Month Periods Ended September 30, 2008 and 2007 (In Canadian dollars) 1. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The unaudited interim consolidated financial statements of Northcore Technologies Inc. (“Northcore” or the "Company") should be read in conjunction with the Company's most recent annual audited consolidated financial statements.The accompanying unaudited interim consolidated financial statements include all subsidiaries and have been prepared in accordance with Canadian generally accepted accounting principles (‘‘GAAP’’) for the purposes of interim financial information. Accordingly, they do not include all information and notes as required by Canadian GAAP in the preparation of annual consolidated financial statements. The accounting policies used in the preparation of the accompanying unaudited interim consolidated financial statements are the same as those described in the Company’s audited consolidated financial statements prepared in accordance with Canadian GAAP for the three years ended December 31, 2007, except as described below. Adoption of New Accounting Policies Capital Disclosures Effective January 1, 2008, the Company adopted the new recommendations of the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 1535, Capital Disclosures. This new Handbook Section establishes standards for disclosing information about an entity’s capital and how it is managed.It requires the disclosure of information about an entity’s objectives, policies and processes for managing capital.These new disclosures are included in Note 13. Financial Instruments Effective January 1, 2008, the Company adopted the new recommendations of CICA Handbook
